Exhibit (a)(1)(iv) Form of Notice of Acceptance of Tender Northern Trust Global Investments 50 South La Salle Street Chicago, Illinois 60675 [], 2014 Dear Investor: Regarding your investment in the NT Alpha Strategies Fund Please be advised of the following details concerning your redemption from the NT Alpha Strategies Fund as of [], 2014: Name of Redeeming Investor:[Investor Name] Amount of Redemption:$[] Should you have any questions or require additional information, please contact your Northern Trust representative or: Ayad Bakir on behalf of the NT Alpha Strategies Fund Tel 312.557.9727 Email AB210@NTRS.COM
